DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regards to claim 1, the Applicant states that “Amendment to independent claim 1 includes the feature of resiliently deformable plate being substantially flat prior to assembly and to deform to the shape of the inner face,” and that Howitt allegedly does not teach these features. 
The Applicant points to pp[0024] of Howitt where “The mandrel surface 305 is described as being ‘curved concentrically about a longitudinal axis 312 of the casing scraper 195.’” The Applicant further states that “It  is clear from Figure 2A that the shape of both the spring pad 215 and scraper pad 210 above it are complimentarily curved prior to assembly so as to fill the pocket 300.”
Although from Fig.2A of Howitt, the pad 215 is shown as being slightly curved, it still reads on the limitation “wherein the resiliently deformable plate member is substantially flat prior to assembly” because the Applicant has not defined what the term “substantially” entails in the disclosure. From Fig. 2A of Howitt, the pad 215 appears to be flat along some areas, such as along the side faces along its length and slightly curved on the surface that contacts the scraper 210. This interpretation still reads on the above limitation because the term “substantially” has not been specifically defined in the disclosure such that the deformable plate member is required to be completely flat (e.g. no curvature) prior to assembly. 

	The examiner acknowledges that this is a broader interpretation than Applicant’s. However, examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.
	Due to at least the above reasons, the rejection to claim 1 will be maintained. 

Drawings
The drawings are objected to because 
Figure 3: The figure has poor line quality and is fading upon reproduction. India ink, or its equivalent that secures solid black lines, must be used for drawing. See 37 CFR 1.84 (a)(1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 10-12, 14-21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howitt (U.S. Publication No. 20200332625) in view of Carmichael et al. (U.S. Patent No. 6401813).
In regards to claim 1, Howitt teaches a well cleaning tool (195, Fig. 1, 2a) comprising:
 an elongate body (200; Fig. 2a) having a longitudinal axis (312);
 a central fluid bore (240) aligned with the longitudinal axis (312); 
 a cleaning element (210) mounted on the elongate body (200) and being displaceable with respect to the elongate body in a direction inclined to the longitudinal axis (the scraper pads 210 are attached to spring pads 215 which will displace the pads 210 to some degree; pp[0020], Fig. 2c); and
 a biasing (spring pads 215; pp[0020]) means for biasing the cleaning element (210) in a direction inclined to the longitudinal axis (312; Fig. 2a), wherein the biasing means comprises a resiliently deformable plate member (215 is made out of an elastomeric material; pp[0025]) mounted between the elongate body (200) and the cleaning element (210; Fig.2a) and located in a recess (300) in the elongate body (200; Fig. 2a).
(215; Fig. 2a) is substantially flat prior to assembly (The spring pad is substantially flat as shown because it has a slight curve along its surface. This interpretation still reads on the limitation because the term “substantially” has not been specifically defined in the disclosure such that the deformable plate member is required to be completely flat (e.g. no curvature) prior to assembly; Fig. 2a) and deforms to correspond generally to a shape of an inner face of the cleaning element when assembled (the spring pads 215 are made of elastomeric material and therefore will deform, to some degree, to the  shape of inner face of 210, especially as the pad 215 is sandwiched between inner surface 305 of the recess 300 and the inner surface of the cleaning element 210.  Furthermore, the limitation is a product-by-process limitation (see MPEP 2113)  and because Howitt discloses the final product, i.e. a plate that is curved and conforms to the outer surface of the tubular,  the claim limitation is taught.  The claim language does not imply any structure that is not present in the final product of Howitt; Fig. 2C, pp[0025]).  
	Howitt is silent regarding wherein the cleaning element comprises at least one fluid channel in fluid communication with the central fluid bore and extending through the cleaning element in a direction inclined to the longitudinal axis.
	Carmichael, drawn to a downhole cleaning tool, discloses wherein the cleaning element (7) comprises at least one fluid channel (12/26; Fig. 2, 6) in fluid communication with the central fluid bore (unnumbered flow passage between 4 and 5; Fig. 2, 6) and extending through the cleaning element (7) in a direction substantially perpendicular to the longitudinal axis (unnumbered longitudinal axis between 4 and 5; Fig. 2, 6).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-

In regards to claim 5, the combination of Howitt and Carmichael teaches the well cleaning tool of claim 1.
Howitt further teaches wherein the resiliently deformable plate member (215) abuts the cleaning element (210) and the elongate body (300 of body 200; Fig. 2a, b,c).  

In regards to claim 8, the combination of Howitt and Carmichael teaches the well
cleaning tool of claim 1.
Howitt further teaches wherein the cleaning element comprises a concave inner face 
(Inner surface of cleaning element 210 in Fig. 2A of Howitt seems to be concave.).

In regards to claim 10, the combination of Howitt and Carmichael teaches the well cleaning tool of claim 1.
Howitt further teaches that the cleaning tool includes a plurality of cleaning elements (210; Fig. 2a).  

In regards to claim 11, the combination of Howitt and Carmichael teaches the well cleaning tool of claim 1.
Howitt further teaches wherein the cleaning element is displaceable laterally (the scraper pad 210 will experience some degree of lateral displacement due to the spring pad 215; Fig.2b,c, pp[0024]).  

In regards to claim 12, the combination of Howitt and Carmichael teaches the well cleaning tool of claim 11. 
Howitt teaches wherein the cleaning element is displaceable radially with respect to the longitudinal axis (longitudinal axis 312; Fig. 2b).  

In regards to claim 14, the combination of Howitt and Carmichael teaches the well cleaning tool of claim 1.
Howitt further teaches wherein the cleaning element comprises a casing scraper (210 is a scraper pad; pp[0024]).).  

In regards to claim 15, the combination of Howitt and Carmichael teaches the well cleaning tool of claim 14.
Howitt further teaches wherein the casing scraper comprises axially separated, helical grooves on its outer surface (the pockets 300 may be spirally arranged such that the grooves on the scraper 200 are arranged helically/spirally; pp[0023]).  

In regards to claim 16, the combination of Howitt and Carmichael teaches the well cleaning tool of claim 14.
Howitt further teaches wherein the casing scraper comprises axially separated, helical teeth on its outer surface (The angling of the blades 335, of 210, is arranged spirally with respect to the longitudinal axis 312 and are axially separated; Fig. 2a, 4a, pp[0028].).  


Howitt further teaches wherein the well cleaning tool comprises a plurality of cleaning elements (plurality of 210; Fig. 2a). 

In regards to claim 18, the combination of Howitt and Carmichael teaches the well cleaning tool of claim 17.
Howitt further teaches wherein the plurality of cleaning elements are identical (The scraper pads 210 are substantially identical to each other; pp[0024], Fig. 1a).  

In regards to claim 19, the combination of Howitt and Carmichael teaches the well cleaning tool of claim 17.
Howitt further teaches where the plurality of cleaning elements are equiangularly displaced with respect to each other (the scraper pads 210 are equiangularly displaced as shown; Fig. 2A).  

In regards to claim 20, the combination of Howitt and Carmichael teaches the well cleaning tool of claim 1.
Howitt further teaches wherein the well cleaning tool comprises a drillable material (The casing scraper tool 195 may be drilled out; Fig. 1, pp[0020]).  

In regards to claim 21, the combination of Howitt and Carmichael teaches the well cleaning tool of claim 3.
(The casing scraper tool 195 may be drilled out; Fig. 1, pp[0020]).  

In regards to claim 23, the combination of Howitt and Carmichael teaches the well cleaning tool of claim 1.
Howitt further teaches comprising connection means (230, 225; Fig. 2b) at one or both ends of the elongate body (200), for connection to a drill string (165; Fig. 1, pp[0017]).  

In regards to claim 24, the combination of Howitt Carmichael teaches the well cleaning tool of claim 23.
Carmichael further discloses wherein the elongate body is configured to be secured against rotation on and against longitudinal movement along the drill string (The cleanup tool is fixedly mounted in a workstring through upper and lower box connections 4, 5 and moves and rotates with the workstring; Fig. 2, Col. 2 lines 36-38).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Howitt and Carmichael with the connection mechanism of Carmichael so that the cleaning tool is securely mounted on the drill string. 



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Howitt (U.S. Publication No. 20200332625) in view of Carmichael et al. (U.S. Patent No. 6401813) and in further view of Atkins et al. (U.S. Publication No. 20110203063). 
In regards to claim 13, the combination of Howitt and Carmichael teaches the well cleaning tool of claim 1.
The combination of Howitt and Carmichael is silent regarding wherein the cleaning element is secured to the elongate body by a press-fit connection.  
Atkins, drawn to a cleaning tool for use in a borehole,  discloses wherein the cleaning element (cleaning element 2; Fig. 1 is secured to the elongate body (50; Fig. 16) by a press-fit connection (“a cleaning element configured to be mounted upon the tool body, and a quick-release fastening comprising a movable fastener component for retaining the cleaning element upon the tool body and at least one press-fit fastener for holding the movable fastener component in a predetermined position”; pp[0007]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have   modified the combination of Howitt and Carmichael with the press-fit fastener of Atkins in order to allow the cleaning element to be securely mounted to the elongate body (pp [0007]). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Howitt (U.S. Publication No. 20200332625) in view of Carmichael et al. (U.S. Patent No. 6401813) and in further view of Udagawa (U.S Patent No. 6318733).

The combination of Howitt and Carmichael is silent regarding wherein the resiliently deformable plate member comprises an epoxy resin based material.
Udagawa discloses that a sealing member that comprises a resilient resin (Fig. 2, Col. 3 lines 46-48).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Howitt and Carmichael by substituting the resilient resin of Udagawa for the elastomer of Howitt in order to provide an equally durable spring plate element, especially as Udagawa discloses that using resin is an equivalent structure or known variation of elastomer in the art (Fig. 2, Col. 3 lines 46-48).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Howitt (U.S. Publication No. 20200332625) in view of Carmichael et al. (U.S. Patent No. 6401813) and in further view of Tulloch et al (U.S. Publication No. 20050205251). 
In regards to claim 31, the combination of Howitt and Carmichael teaches the well cleaning tool of claim 1.
Carmichael further discloses the tool cleaning elements comprise bristles (bristles 10; Fig.3).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-
However, the combination of Howitt and Carmichael is silent regarding that the bristles are steel bristles.
Tulloch, drawn to a casing brush, discloses steel bristles (bristles 24 may be made of tinned and hardened tempered steel; pp[0024].). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Howitt and Carmichael with the steel bristles of Tulloch as they are very durable and sturdy (pp[0024]). 

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howitt (U.S. Publication No. 20200332625) in view of Carmichael et al. (U.S. Patent No. 6401813) and in further view of Orr (U.S Patent No. 3007525)
In regards to claim 32, the combination of Howitt and Carmichael teaches the well cleaning tool of claim 1.
The combination of Howitt and Carmichael is silent regarding wherein the cleaning tool comprises a dissolvable material.  
However, Howitt does disclose drilling out the cleaning tool (The casing scraper tool 195 may be drilled out; Fig. 1, pp[0020]).  
Orr, drawn to a wellbore cleaning device, discloses that the cleaning tool comprises a dissolvable material (“The debris remover 14 is comprised of a plurality of spaced apart cup-shaped members 15 and 16 arranged on a nipple or tubular mandrel 17 which suitably may be constructed of a chemically or mechanically destructible metal, such as aluminum or magnesium. Thus, the destructible metal may be dissolved by caustic or acid solution or may 'be drilled as may be desired”; Fig. 1, Col. 2 lines 33-40). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Howitt and Carmichael such that the cleaning tool comprises dissolvable material as taught by Orr as another well-known way to remove the cleaning tool from the wellbore without requiring the tool to be brought to the surface or be drilled out. 

In regards to claim 33, the combination of Howitt, Carmichael and Orr teaches the well cleaning tool of claim 32.
In view of the modification made to claim 32, Orr further discloses that the dissolvable material is magnesium based (“The debris remover 14 is comprised of a plurality of spaced apart cup-shaped members 15 and 16 …which suitably may be constructed of a chemically or mechanically destructible metal, such as aluminum or magnesium. Thus, the destructible metal may be dissolved by caustic or acid solution or maybe drilled as may be desired”; Fig. 1, Col. 2 lines 33-40).

Allowable Subject Matter
Claims 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676